                       No. 6:19-cv-00261

                Jekyron Deshaun Roberson,
                         Plaintiff,
                            v.
                       Tonya Reed,
                        Defendant.

                Before B ARKER , District Judge

                           ORDER

    On June 17, 2019, plaintiff filed this civil rights lawsuit
pursuant to 42 U.S.C. § 1983. Doc. 1. Thereafter, the case was
referred to United States Magistrate Judge John D. Love. Doc.
3. Three days later, Judge Love issued a report and recom-
mendation, recommending that this civil action be dismissed
with prejudice as frivolous and for failure to state a claim pur-
suant to 28 U.S.C. § 1915A(b)(1). Doc. 5. The report informed
plaintiff of his right to object within 14 days of service. See
Fed.R.Civ.P. 72(b)(2). Plaintiff acknowledged receipt of the re-
port on June 24, 2019. Doc. 7. Plaintiff has filed no objections.
   Accordingly, the report and recommendation is accepted.
Fed.R.Civ.P. 72(b)(3). The complaint is dismissed with preju-
dice as frivolous and for failure to state a claim pursuant to 28
U.S.C. § 1915A(b)(1). All motions not previously ruled on are
denied as moot. The clerk of court is directed to close this
case.


                       So ordered by the court on August 2, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
